     Case 3:16-cv-00434-CWR-FKB Document 133 Filed 01/02/20 Page 1 of 1




          IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT
                            _______________________            United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                No. 19-60117                  December 10, 2019
                              Summary Calendar
                           _______________________               Lyle W. Cayce
                         D.C. Docket No. 3:16-CV-434                  Clerk


DONNA STURKIN,

            Plaintiff - Appellee

v.

VICKY PATRICK,

            Defendant - Appellant

             Appeal from the United States District Court for the
                       Southern District of Mississippi

Before WIENER, HAYNES, and COSTA, Circuit Judges.

                               JUDGMENT

      This cause was considered on the record on appeal and the briefs on file.

      It is ordered and adjudged that the judgment of the District Court is
affirmed.

      IT IS FURTHER ORDERED that defendant-appellant pay to plaintiff-
appellee the costs on appeal to be taxed by the Clerk of this Court.




                                       Certified as a true copy and issued
                                       as the mandate on Jan 02, 2020
                                       Attest:
                                       Clerk, U.S. Court of Appeals, Fifth Circuit
